In this case the plaintiff in error was convicted of the larceny of an automobile.
On writ of error to this Court he contends that the ownership of the property was not properly proven.
It is also contended that certain requested charges were improperly refused and that other charges given were not proper charges. It may be that some of the charges given were not as clear as they might have been and that some of the requested charges refused could have properly been given, but the evidence is clear and convincing and under the facts shown by the record the jury should not have returned any other verdict than that which was returned. *Page 835 
Therefore, if errors were committed they were harmless and the judgment should be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
TERRELL, J., concurs in the opinion and judgment.